STEPHENSON, Justice
(concurring).
. I concur with Chief Justice PARKER. The primary purpose of this concurring opinion is to discuss some of the questions raised by the dissenting opinion.
No mention is made in the dissenting opinion as to which point of error was being considered, during the discussion of the evidence. At one point the statement was made that appellants’ points of error challenged the sufficiency of the evidence and evidence was reviewed that was not favorable to the jury finding. This indicated the insufficiency of the evidence and the point of error that the finding of the jury was contrary to the great weight and preponderance of the evidence were under consideration. However, at the conclusion of the opinion, the statement is made that the case should be reversed and rendered, showing conclusively that the “no evidence” point was actually passed upon.
I agree with the statement in the dissenting opinion in this case that in Knowles v. Grimes, 437 S.W.2d 816 (Tex.Sup., 1969), supra, Justice Steakley reviewed the decisions which rule this case. The Supreme Court held that the evidence in the trial court did not show materially changed conditions had occurred since the Alabama judgment. (Alabama judgment, January 18, 1967, and the suit to change custody was filed July 14, 1967.) A review of the Court of Civil Appeals’ decision in 431 S.W.2d 602 demonstrates that no evidence is shown as to any change of condition. The Court of Civil Appeals’ opinion states there was nothing in the record to show what the conditions were at the time the Alabama judgment was rendered, and presumes that, inasmuch as it was not stipulated the mother was a fit person now to have custody, the Alabama judgment must have been based upon a finding that she was unfit and therefore there was a change of condition. Such was not the situation in the present case. The majority opinion specifically sets forth the materially changed conditions after carefully setting forth the evidence to support them.
I do not agree that Justice Steakley, by citing Taylor v. Meek, supra, impliedly removed one of the main changes relied upon by the majority opinion, that a home had been established since the first decree. The situation in Taylor v. Meek was the exact opposite from the one facing us here. In that case, the trial court found that there had not been a material change of condition, and the Supreme Court in upholding that decision mentioned the fact that the establishment of a home would not as a matter of law show a material change of condition. In the present case, the burden is shifted to the appellants to show as ,a matter of law that the establishment of a *879home (among the many other things) failed to show a material change of condition. Unless this proposition is thoughtfully considered, one may come to the conclusion expressed in the dissenting opinion.